DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 10, 11, 15, and 22 have been cancelled in a previous communication.  Claims 1-9, 12-14, and 16-21 are pending.  Claims 17-19 stand withdrawn without traverse.  Claims 1-9, 12-14, 16, 20, and 21 are under current examination.  

All rejections not reiterated have been withdrawn.

Claim Objections
Claim 16 is objected to because of the following informalities:  In claim 16, line 5 there is a parenthesis in the middle of the word “urea”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 12-14, 16, 20, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 5 recites the limitation "said pharmaceutically acceptable organic solvent" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.



Claim 16 recites limitations on the percentage of lecithin, isopropyl myristate, docusate sodium, urea, and water in the composition without identifying the type of percentage (e.g. mass/mass or mass/volume etc).  This renders the claim indefinite because the amount of each substance permitted in the claimed composition is different depending upon which type of percentage is required.  In the interest of compact prosecution, the examiner interprets the claim to read on any type of percentage.

Claims depending from rejected claims have also been rejected because they incorporate all of the limitations of the claims from which they depend, but fail to resolve the indefiniteness concerns outlined above.  

Response to Arguments
Applicant's arguments filed 01/10/2022 have been fully considered but they are not persuasive. 



On page 6, Applicant argues that claim 13 has been amended to recite “by mass in an aqueous composition” and that claim 16 recites “of the composition mass” at the end of these claims.
The claims are considered indefinite because percentages are recited for multiple substances.  The language “by mass in an aqueous solution” at the end of claim 13 and “of the composition mass” could be interpreted to only apply to the last substance in the list, therefore the amount, for example, isopropyl myristate required by claim 13 or the amount of lecithin required by claim 16 is not clear.  Amending claim 16 to recite, for example, “wherein all percentages are relative to the total composition mass” would obviate the indefiniteness rejections of claims 13 and 16 set forth above.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 12-14, 16, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2015/0126595; publication date: 05/07/2015; of record) in view of Roentsch et al. (US 5,654,337; issue date: 08/05/1997; of record) and further in view of Guindon et al (Neuropharmacology Vol 50, pp 814-823; publication year: 2006; of record).

Smith discloses a composition comprising a cannabinoid (abstract).  Example compositions contain TCH or CBD (see e.g. 0095 or 0101).  Smith discloses further that the composition may contain more than one cannabinoid as a mixture (0007) and discloses that anandamide is a cannabinoid, therefore it would be obvious to use this substance as the cannabinoid in Smith’s composition, either alone, or in combination with the other cannabinoids disclosed.  The instant specification indicates these specific molecules have the property recited in the claim of binding to a cannabinoid receptor and stimulating tunneling nanotubule intercellular communication (see page 10).  The composition is for topical administration therefore the examiner interprets it to be 
With regard to instant claim 1, Smith discloses further that the composition may be used for treating muscle spasm, but does not expressly disclose including an anti-inflammatory substance selected from the group consisting of ibuprofen, naproxen, ketoprofen, diclofenac sodium, and capsaicin.  Roentsch discloses that ibuprofen and ketoprofen are known for treating pain and inflammation (col 1, lines 10-15).  As Smith’s composition is also for treating inflammation and for pain relief (abstract), it would be prima facie obvious to add ibuprofen and ketoprofen to Smith’s composition because both were known for the same purpose at the time the instant invention was filed (see MPEP 2144.06).  
Neither Smith nor Roentsch overtly discuss FAAH inhibitors.  
Guindon discloses that the NSAIDs ibuprofen and rofecoxib both inhibit FAAH (fatty acid amidohydrolase, the enzyme responsible for metabolism of anandamide; abstract).  Guindon discloses further that the combination of anandamide and ibuprofen (or rofecoxib) significantly decreased mechanical allodynia (i.e. sensitivity to mechanically induced pain; abstract).
In view of Guindon, one having ordinary skill in the art would recognize that adding an FAAH inhibitor to compositions containing anandamide for pain treatment would improve the efficacy of the composition by inhibiting anandamide metabolism and thus extending the duration that anandamide is present in the body.  It would have been prima facie obvious for one having ordinary skill in the art to use both ibuprofen and ketoprofen as NSAID analgesics in Smith’s composition because both of these 
With regard to claims 2, 4-6, and 8, Smith’s composition may further contain a surfactant, lecithin (i.e. a polar lipid; abstract) and isopropyl myristate (i.e. a solvent that is an isopropyl ester; 0012).  
With regard to claims 3, 7, 9, 12-14, and 16, the relevant disclosure of Smith is set forth above.  Smith discloses that the vehicle may be any type of PLO gel (i.e. a surfactant lecithin organogel; 0012), but does not disclose the pH as required by claim 3 or the specific ingredients required by instant claims 7, 9, 12-14, and 16.  
Roentsch discloses a vehicle for transdermal delivery (abstract) comprising lecithin, docusate salts (such as docusate sodium), urea, and water (see examples at col 7, “L.O.” stands for lecithin organogel as disclosed at col 6, line 65), having a pH from 6-7 (col 4, line 39).  
It would have been prima facie obvious to use Roentsch’s composition, having the ingredients and pH required by instant claims 2-9 and 12 because one of ordinary skill in the art would have recognized this composition as a PLO gel that is suitable for transdermal delivery (see MPEP 2144.07).

With regard to instant claim 20, Smith discloses a PLO gel (0025), which the examiner considers to meet the limitation of gelling, as required by the instant claims.  
With regard to instant claim 21, the examiner considers the gelling composition disclosed by Smith to be sprayable (i.e. capable of being sprayed via any mechanism), absent evidence to the contrary.  

Response to Arguments
Applicant's arguments filed 01/10/2022 have been fully considered but they are not persuasive.  On page 7, Applicant argues that “Smith merely suggested another application for the composition. Smith (2015) made no suggestion that additional components would be necessary or desired in this additional side application. Smith did not suggest that the compositions of Roentsch (1997) would benefit from being used in conjunction with the Smith composition. Applicant observes that the motivation to combine the reference teachings does not relate to the intended function "to accelerate healing of a surface lesion, " recited in claim 1. Indeed the compounds referenced by the examiner, ketoprofen (C1H0143), anandamide (C22H3N02), and ibuprofen (C13H1802) share several commonalities. They all have mass; they all contain carbon atoms; they all are unsaturated compounds; etc. Each could be used individually as a paperweight. It might be considered obvious to combine 2 or 3 of these compounds in a 
With regard to Applicant’s argument that the cited references do not teach the intended function to accelerate healing of a surface lesion, this is an intended use recited in the preamble of instant claim 1.  Please refer to MPEP 2111.02: To satisfy an intended use limitation which is limiting, a prior art structure which is capable of performing the intended use as recited in the preamble meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997).  As stated in the rejection above, the composition is for topical administration therefore the examiner interprets it to be suitable for the intended use recited in claim 1 of accelerating healing of a surface lesion.  In response to applicant's argument that the cited art does not teach the intended use recited in the instant claims, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  
With regard to Applicant’s assertion that it would not be obvious to combine ibuprofen and ketoprofen because it would not be obvious to combine sand and ibuprofen to form a paperweight, this argument is not persuasive because it is contrary to well settled law:  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  Smith discloses that their composition may be used for treating muscle spasm, pain, and inflammation (abstract).  Roentsch discloses that ibuprofen and ketoprofen are known for treating pain, inflammation, and spasm (col 1, lines 10-15).  As Smith’s composition is for treating inflammation and for pain relief, and ketoprofen and prima facie obvious to combine these Smith’s composition with ibuprofen or ketoprofen as of the effective filing date of the instant application.    

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                                                                                                                                                                                                  Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE PEEBLES whose telephone number is (571)272-6247. The examiner can normally be reached Monday through Friday: 9 am to 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE PEEBLES/           Primary Examiner, Art Unit 1617